                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                                      :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION

                                                                Chief Judge Edmund A. Sargus, Jr.
                                                            :   Magistrate Judge Michael R. Merz

This document relates to:
      Plaintiffs Cleveland Jackson
                                                                :



    DECISION AND ORDER UPHOLDING PRIVILEGE OBJECTION


         During the course of the deposition of Plaintiff Cleveland Jackson, Defendants’ counsel

asked a question about Plaintiff’s knowledge of the drugs involved in the current execution

protocol (01-COM-11, rev. 10/07/2016). Plaintiff’s counsel objected on the basis of attorney-

client communication privilege and instructed the witness not to answer. During colloquy on the

objection, Defendants’ counsel claimed the privilege had been waived by Cleveland Jackson’s

Affidavit of February 5, 2019, filed in Franklin County Common Pleas Case No. 18-cv-758.

Defendants’ counsel furnished the Court with a copy of the Affidavit which is attached.

         Defendants rely on In re Grand Jury Proceedings [for] October 12, 1995, 78 F.3d 251 (6th

Cir. 1996)1, for the proposition that revelation by a client of part of an attorney-client

communication waives the privilege for the subject matter of that conversation. In her opinion

Judge Kennedy distinguishes between a narrow and broad definition of the scope of the waiver.



1
 During the conference call, the Magistrate Judge incorrectly stated that he regularly relied on this case in conclusing
privilege was waived in

                                                           1
Having reviewed Plaintiff Jackson’s affidavit as the Sixth Circuit reviewed the testimony of the

government investigators in that case, the Court concludes Jackson did not waive the privilege as

to any matters related to the instant litigation.

        The privilege objection is SUSTAINED.



August 28, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                    2
